Title: To George Washington from Edmund Randolph, 30 June 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia June 30. 1794.
               
               I had the honor of receiving Your letter from Mount Vernon of the 24th instant.
               The accident, which befel you, had been the subject of much anxious inquiry; and I was very happy to be able to say, that it was not of a serious magnitude. Lest, however, your zeal for public duty should induce you to commence your return sooner than may suit your ease, I can assure you from the departments of war and of state, that there is no call of the least urgency for your return. General Knox, who is too much afflicted with the Rheumatism to write by this mail, informs me, that there is nothing new by the western mail.
               Cooper’s vessel, of which you have heard so much, is ordered by Mr Fauchet to be absolutely dismantled. General Knox has sent down Capt. Dale to see the busines<s> done; and authorizes me to say, that in the arrangement of the execution of the dismantling, Mr Fauchet manifested great cordiality, and liberality.  Mr Hammond will, I suppose, be vexed, that we have done, what ought to be done without affording opportunity for his gnawing. He will be surprized to hear it.
               Mr Adams is not yet arrived.
               I am employed in our foreign correspondence, which presents so large a field of matter, that with the many interruptions from current business, I am afraid, that I shall not get thro’ it before your return. I have the honor, sir, to be with the highest respect and sincere attachment yr mo. ob. serv.
               
                  Edm: Randolph
               
             